ON SUGGESTION OF ERROR.
On a former day of this term, this cause was affirmed on the authority of Odum v. Tally, 160 Miss. 797, 134 So. 163, and Grenada Coca Cola Company v. Davis (Miss.), 151 So. 743, on the ground that the evidence clearly showed that the prosecution of appellee by the appellant was merely the use of the criminal process of the law for the collection of a debt, which supplied the necessary element of malice. A suggestion of error was filed herein, and, upon further consideration of the evidence, and particularly the entire cross-examination of the appellant, we have reached the conclusion that we are in error in holding that the undisputed testimony clearly established that the sole purpose of the prosecution was the collection of a debt. We have concluded that the question of whether or not that was appellant's purpose in instituting the prosecution was properly submitted to the jury.
Having reached the conclusion that it was proper to submit the cause to the jury, it becomes necessary to consider *Page 781 
errors assigned, and particularly the alleged error in an instruction granted the appellee reading as follows: "The court instructs the jury that if you believe from a preponderance of the evidence in this case that the defendant O'Bryant knew of the imprisonment of the plaintiff, upon a false and malicious charge made and sworn to by the defendant, if false and malicious, and that the defendant offered to withdraw the charges upon the payment to them, either by the plaintiff or his agents, of a certain sum of money alleged by the said defendant to be due and owing to him by the plaintiff, and for which the plaintiff was then in prison, your verdict should be for the plaintiff."
Upon the evidence in this record, we think this instruction was erroneous and prejudicial. There is no evidence that the appellant or his wife made any offer to withdraw the charge against appellee upon the payment to them of a sum of money. Certain questions were asked Mrs. W.J. O'Bryant seeking to show that such an offer was made by her in the presence of the appellant, but she emphatically denied that any such offer was made. There was no further evidence bearing upon the point, and therefore there was nothing upon which to base the instruction. We find no reversible error in the other assignments, but, for the error in granting this instruction, we are of the opinion that the judgment of the court below should be reversed, and the cause remanded.
Suggestion of error sustained, judgment reversed, and cause remanded. *Page 782